Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/483714 filed 12/12/2019.     
Claims 1 & 17-33 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, orcomposition of matter, or any new and useful improvement thereof, may obtain a patenttherefor, subject to the conditions and requirements of this title.
1.The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1, & 17-33 is/are determined to be directed to an a natural correlation and abstract idea. The rationale for this determination is explained below:
As instantly claimed in Claims 1, 17-33, applicant is detecting a level of C4c and sometimes prolactin or another marker, and then determining if the patient has cancer when compared to a reference. This is a natural correlation and there is nothing claimed instantly that makes the measured compounds or the correlation markedly different than what is found/shown in nature( if a person was sitting around with a level of c4c in them, 
See MPEP 2106.05., Myriad; Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012), Parker v. Flook, 437 U.S. 584 (1978). 
2. Claims 18-20 & 22  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Going through the Wands Factor Analysis with respect to the instant claims, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

It is not clear through analysis on these factors with respect to the instant invention in light of the instant specification that one or ordinary skill in the art could make and use the instant invention.
For Claims 18-20, 22, applicant claims using therapy, treatment, and medical regimens. However—there seems to be no disclosure of any specificities for any of these(therapy, treatment, or medical regimens), there are no working examples of how any treatment, therapy, or medical regimen is performed and therefore it is unclear what applicant intends by these terms, and how one or ordinary skill would use the inventions as claimed. Specifically—it is unclear what type of treatment would be used and when, and all that the instant specification discloses is that “suitable” treatments are used(of which almost anything could be considered suitable). What is “suitable,” as described in the specification could be considered something different from person to person(this is a relative term), and therefore- one of ordinary skill would not be able to perform any 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands,the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1 & 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to Claim 17, it is claimed, “the subject is selected as one”. This is vaguely confusing. Does applicant mean that the patient is selected?
With respect to Claim 18-19, it is unclear what therapy is given to the patient? Does applicant have disclosure for all possible types of therapy? If not- a more specific therapy should be specified in the claim.
With respect to Claim 20, it seems to be a method of screening treatment options for lung cancer(detected by the level of c4c). No measurement technique is used though and no specific treatments are claimed and therefore it is unclear how one would measure the c4c levels(is this done mentally?), and what treatments one would use. Therefore it is unclear that one could make and use this invention without undue experimentation.
For Claims 18-20, 22, applicant claims using therapy, treatment, and medical regimens. However—there seems to be no disclosure of any specificities for any of these(therapy, treatment, or medical regimens), and therefore it is unclear what applicant intends by these terms, and how one or ordinary skill would use the inventions as claimed. All applicant’s disclose is that the therapy, treatment or medical regimen are 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4. Claims 1 & 17-33 are rejected under 35 U.S.C. 103(a) as being obvious over MANGUERRA in US 20150099656 in view of KEARNEY in US 20130217057. 
	With respect to Claim 1, 20, 22, 24, 27-28, 31, & 33, MANGUERRA et al. teach of methods and kits for the early detection of pathogens, precise identification of the etiologic agent, and improved disease surveillance (abstract). MANGUERRA et al. more specifically teach of detecting cancer (paragraph 0071, 0073, 0272), and of detecting both prolactin(paragraph 0073) and C4c(paragraph 0078) and of using lung cells (paragraph 0320). MANGUERRA et al. further teach of the present invention relates to an in vitro method for diagnosing at least one target disease in a subject, said target disease being known to induce the synthesis of at least one target antibody in said subject, comprising performing the immunoassay of the invention, wherein said subject is diagnosed to be suffering from said at least one target disease if the amount of said at least one target antibody is higher than a control value(paragraph 0306). Since 
	KEARNEY et al. teach of a method to diagnose or classify a subject as having lung cancer or a non-cancerous condition, and to distinguish between different types of cancer e.g., malignant versus benign, SCLC versus NSCLC)(abstract). KEARNEY et al. also teach of using the specific biomarkers prolactin(Table 2) and CRP(Table 6) as biomarkers. KEARNEY et al. further teach of these methods finding use in screening methods for lung conditions, and particularly lung cancer diagnostics. More importantly, the invention finds use in determining the clinical manangement of a patient. That is, the method of invention are useful in ruling in or ruling out a particular treatment protocol for an individual subject, and in therapeutic drug monitoring/selection which make the instant methods obvious to screen or monitor treatments by biomaker levels(paragraph 0029, 0053-0054, 0068, 0108, 0110). It would have been obvious to one of ordinary skill in the art to diagnose lung cancer as is done in KEARNEY in the cancer diagnostic method of MANGUERRA due to the need in the art for better diagnostics for lung cancer conditions(KEARNERY, paragraph 0004).
	With respect to Claim 17, 21, 23, 29, 32, MANGUERRA et al. teach of using malignant or normal non-malignant samples(paragraph 0157). MANGUERRA et al. do not teach of using nodules. KEARNEY et al. however teach of the patient having primary malignant nodules or non malignant nodules(Table 7, 8  paragraph 0004, 0027). KEARNEY et al. also teach of the cancer being small cell or non small cell(Table 8) and of the subject being at risk for lung cancer(paragraph 0007).


	With respect to Claims 25-26, KEARNEY teach of the cancer being small cell or non small cell(Table 8) and of the subject being at risk for lung cancer(paragraph 0007).
With respect to Claim 27, 30, 33, MANGUERRA et al. teach of using an immunoassay (abstract, paragraphs 0013-0017 & 0036).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797